Citation Nr: 1456870	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that inter alia denied the Veteran's previously-denied claim seeking service connection for residuals of contusion to the back.  The Board subsequently reopened the claim for readjudication of the merits.

In March 2011 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO; a transcript of the hearing is of record.

The Board issued a decision in June 2013 that denied service connection.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014 the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In vacating the Board's decision, the Court criticized the opinion of the VA medical examiner in December 2011, on which the Board had relied.  Specifically, one element cited in the examiner's clinical rationale was that the Veteran's post-service job as corrections officer required him to qualify annually in physical training (PT), and that the Veteran had been able to do so until about 2000.  The Court found that the post-service annual PT cited by the VA examiner was an error in fact, and therefore sufficient to render the resulting medical opinion invalid.

The Board is bound by the findings of the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA physician who performed the examination of the Veteran's thoracolumbar spine in December 2011 for an addendum opinion.  The examiner should specifically not consider the Veteran as having been required by his post-service job as corrections officer to quality annually in PT.  Within that parameter, and based on all existing evidence of record, the examiner should state whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has a current disability of the thoracolumbar spine that was incurred in or is otherwise etiologically related to his military service.  The examiner should clearly state the clinical rationale for all opinions expressed.

If the VA physician who performed the medical examination of the Veteran's thoracolumbar spine in December 2011 is no longer available, afford the Veteran another VA examination, by a physician, to determine the etiology of the Veteran's thoracolumbar spine disability.  The examiner must review the Veteran's electronic VA claims file.  All appropriate diagnostic tests should be performed and clinical observations recorded.  Based on review of the file and examination of the Veteran, the examiner should state whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has a current disability of the thoracolumbar spine that is incurred in or otherwise etiologically related to service. The examiner should clearly state the clinical rationale for all opinions expressed.

2.  The AOJ must also perform any additional development deemed to be indicated.

3.  Thereafter, the claim should be adjudicated.  If any benefit sought on appeal is not granted to the Veteran satisfaction, a Supplemental Statement of the Case should be issue the Veteran and his representative, and the should be afforded the proper period of time in which to respond before the file is returned to the Board for further appellate review.
     
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

